Title: To John Adams from Akin J. Harrison, Jr., 28 January 1800
From: Harrison, Akin J., Jr.
To: Adams, John



Sir
North 8th Street Jany. 28th. 1800

Permit us in the humble movement of Artists to present you with a specimen of Engraving, done in remembrance of our late illustrious and most Amiable General Washington.
His Virtues which we greatly revere, will we trust be a recommendation for your acceptance of it: we therefore particularly request, that you will set no value upon the print except in an estimate of the great, and good man, whom it commemorates, and for whom we know you have a very great deference.
We are  /  Sir, /  with much esteem /  & the most profound respect, /  your obt. humble Servants

Akin J Harrison Junr.